Rat, J.
The question presented by this appeal is, where notes were executed for the loan of money with legal interest, and other interest notes for four per cent, -extra interest were executed at the same date, but neither principal nor interest was discharged until after the act of March 9th, 1867, went into force, whether said notes for the extra interest can be collected.
This point was decided in the court below in favor of a recovery, and in Perrin v. Lyman’s Adm’r, ante, p. 16, the same view was announced by this court.
J udgment affirmed, with ten per cent, damages and costs.